Citation Nr: 9909256	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $5,543.00.

(The issues of entitlement to service connection for a skin 
disorder, including service connection based on Agent Orange 
exposure; and entitlement to service connection for post-
traumatic stress disorder will be the subjects of a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. W. Fabian


INTRODUCTION

The veteran had active duty from January 1968 to September 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1992 decision by the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision the 
Committee granted waiver of recovery of $5544.00 of an 
existing $11,087.00 overpayment, but denied waiver of 
recovery of the remaining $5543.00 overpayment on the basis 
that recovery of the remaining overpayment was not against 
equity and good conscience.  The overpayment occurred due to 
the receipt of income for May 1991 through June 1992 that had 
not been considered in determining the veteran's entitlement 
to pension benefits.  The veteran perfected an appeal of the 
September 1992 decision pertaining to the denial of waiver of 
recovery of the remaining overpayment.

This case was previously before the Board in December 1995, 
at which time it was remanded to the RO for additional 
development.  That development has been completed and the 
case returned to the Board for consideration of the veteran's 
appeal.


FINDINGS OF FACT

1.  The veteran, his spouse, and his dependent child received 
income in the amount of $21,618.00 from May 1991 through June 
1992, which was not considered in determining the veteran's 
entitlement to improved pension benefits.

2.  The veteran's income exceeded the allowable limit, making 
him ineligible for improved pension benefits from May 1991 
through June 1992 and resulting in an overpayment in the 
amount of $11,087.00, of which $5,544.00 has been waived by 
the RO.

3.  The veteran did not commit fraud, nor was there 
misrepresentation, or bad faith in creating the remaining 
$5,543.00 overpayment.

4.  The veteran and VA were both at fault in causing the 
original overpayment, and the fault of VA in causing the 
overpayment has been compensated by the waiver of recovery of 
$5,544.00 of the original overpayment by the RO.

5.  Recovery of the remaining overpayment in monthly 
installments would not deprive the veteran or his family of 
basic necessities.

6.  Failure to make restitution would result in unfair 
enrichment to the veteran.

7.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefits received.


CONCLUSION OF LAW

Recovery of the remaining $5,543.00 overpayment would not be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 1998); 38 C.F.R. §§ 1.962, 1.963, 
1.965, 3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran claimed entitlement to non-service connected 
pension benefits in April 1991.  On his April 1991 
application he reported that he had filed an application for 
Social Security benefits in April 1990 but that no benefits 
were being received, and he submitted documents from the 
Social Security Administration showing that he had been 
awarded Social Security disability benefits in March 1991.  
He also submitted copies of his spouse's W-2 tax forms 
showing that she had earned income in 1990 in the amount of 
$4,531.86, and he indicated on the April 1991 application 
that she continued to work.

In a July 1991 rating decision the veteran was found to be 
permanently and totally disabled for non-service connected 
pension purposes, and an award was processed at that time to 
pay him pension benefits effective in May 1991.  No action 
was taken to verify the receipt of Social Security benefits 
prior to initiating payment, and the award was based on the 
veteran and his spouse having no income.  Although pension 
benefits were paid to the veteran, the case file does not 
include a copy of any notice sent to the veteran informing 
him of the information relied on in awarding benefits or of 
the requirement to report any change in his family's income.

In his initial Eligibility Verification Report (EVR), which 
he filed in May 1992, the veteran reported the receipt of 
Social Security benefits for himself in the amount of $793.00 
per month, a private pension in the amount of $332.00 per 
month, Social Security benefits for his spouse and child in 
the amount of $206.00 per month for each beneficiary, and his 
spouse's earned income of $7,326.78 for May 1991 through 
April 1992.  Following receipt of the EVR, the RO contacted 
the Social Security Administration.  That agency verified 
that the veteran, his spouse, and his child began receiving 
benefits in June 1991, and that he had received a retroactive 
payment in the amount of $12,211.62 in September 1991.  In 
addition, his spouse and child had received retroactive 
payments in the amount of $2,829.75 each in July 1991.  

The receipt of the Social Security benefits, together with 
the spouse's earned income, made the veteran ineligible for 
improved pension benefits beginning in May 1991, and his 
entitlement was terminated in June 1992.  His ineligibility 
for benefits resulted in an overpayment of improved pension 
benefits in the amount of $11,087.00.  The veteran requested 
waiver of recovery of the resulting overpayment, and in a 
September 1992 decision the Committee found that the veteran 
was free of fraud, misrepresentation, or bad faith in 
creating the overpayment, but that he was partially at fault 
in failing to report the receipt of Social Security benefits 
in June 1991.  The Committee waived recovery of $5,544.00 of 
the overpayment, and denied waiver of recovery of the 
remaining $5,543.00 overpayment.

In his July 1992 request for waiver of recovery of the 
overpayment, the veteran stated that recovery of the 
overpayment would cause him and his family an undue hardship.  
He submitted a Financial Status Report (FSR) at that time in 
which he reported having monthly income in the amount of 
$2,022.00 and monthly expenses of $2,253.35, including 
$283.35 for payment on a car loan and $383.00 in consumer 
debt.

In August 1992 letters to his Congressional representatives, 
the veteran claimed that his pension benefits should not have 
been terminated due to the receipt of Social Security 
benefits because it had taken him 16 months to obtain the 
Social Security benefits and his family had suffered hardship 
while waiting for receipt of the benefits.  He claimed that 
his pension benefits should be reinstated because termination 
of the benefits was causing him and his family a hardship.

In his October 1992 notice of disagreement, and January 1993 
substantive appeal the veteran claimed to have reported the 
receipt of Social Security benefits when his application for 
pension benefits was filed.  He stated that he had informed 
his representative at that time that he was receiving Social 
Security benefits and that his spouse was working.  He also 
stated that he had submitted documents showing that they were 
receiving Social Security disability benefits.

In January 1993 the veteran requested that his pension 
benefits be reinstated because his wife was no longer 
employed.  In a January 1993 statement the veteran's 
representative noted that a copy of the letter informing the 
veteran of the requirement to report any change in his income 
was not of record.

In a December 1993 FSR the veteran reported having monthly 
income in the amount of $1,821.98 and monthly expenses of 
$2,040.43, including $1,012.00 in payments on consumer debt.  
In addition to the monthly payments on installment contracts 
of $1,012.00, he reported having consumer debts in the amount 
of $4686.00 that had not been paid since August 1992.  He did 
not report when any of the debts were incurred.

A January 1996 FSR shows that the veteran had monthly income 
in the amount of $2,696.00 and monthly expenses of $2,314.52, 
including $1,555.52 in payments on consumer debt.  The 
consumer debt included loans obtained for the purchase of two 
automobiles, one a 1994 model and the second a 1995 model, in 
the total amount of $34,000.00.  The payments on the 
automobile loans totaled $726.52 per month, one of which was 
two months in arrears and the second of which was one month 
in arrears.  The consumer debt also included a payment in the 
amount of $205.00 per month for a college loan, which had not 
been previously reported.

In a June 1996 FSR the veteran reported having $2,696.00 in 
monthly income for himself, his spouse, and one child, and 
$2,819.52 in monthly expenses.  The monthly expenses included 
the $1555.52 in payments on consumer debt and $305.00 for 
housing, $350.00 for food, no utilities or heat, $88.00 for 
clothing, $231.00 for home and automobile insurance, $105.00 
for health insurance, $160.00 for transportation expenses, 
and $25.00 for lunches.  One automobile loan was again shown 
as two months in arrears, and the payments on the second loan 
as one month in arrears.  The $205.00 payment on the college 
loan and a total of $60.00 in payments on other consumer debt 
were also shown as one month in arrears.

In a December 1996 statement the veteran stated that he 
reported the receipt of Social Security benefits in May 1992, 
and that the amount of the overpayment was increased due to 
the delay in processing his report.  He also stated that he 
was not unjustly enriched by the receipt of the benefits, and 
that he did not know that he was not entitled to the benefits 
that he received.  He said that he incurred the debt for the 
two automobiles when he was receiving VA pension benefits.  
He claimed that the creation of the overpayment was due to 
VA's failure to timely make any corrections to his 
entitlement.

A June 1997 FSR shows that the veteran and his family had 
monthly income of $2,794.00 and monthly expenses of 
$2,938.52, including $1570.00 in payments on the consumer 
debts previously reported.  His expenses included $497.00 for 
housing, $310.00 for food, $157.00 for utilities, $264.00 for 
home and automobile insurance, and $140.00 for 
transportation.

In November 1997 the veteran reported that his family's gross 
income in 1996 was $33,852.00.  In a January 1998 letter to 
his Congressional representative he stated that an award 
notice pertaining to his VA pension was never sent to him, 
which notice would have informed him of the requirement to 
report any change in his income.  

The veteran and his representative contend that VA was 
totally at fault in creating the overpayment, in that his 
wife's income was not considered when pension benefits were 
initially awarded and VA failed to notify him of the need to 
report any change in his income.  The veteran and his 
representative further contend that recovery of the 
overpayment would create an undue hardship on the veteran, in 
that he has insufficient income to pay for his current living 
expenses.

B.  Laws and Regulations

A veteran who is receiving VA pension is required to report 
to VA any material change or expected change in his income or 
other circumstance that affects the payment of benefits.  
38 C.F.R. § 3.660.  Payments of any kind and from any source 
are countable income for determining eligibility for VA 
improved pension benefits, unless specifically excluded by 
law.  38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a).  
Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3).

Recovery of an overpayment may not be waived if there is an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person seeking waiver of recovery of the 
overpayment.  38 U.S.C.A. § 5302(c); see also Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (a negative determination 
regarding fraud, misrepresentation, or bad faith must be made 
before equity and good conscience can be considered); 
38 C.F.R. §§ 1.963, 1.965.  In the absence of fraud, 
misrepresentation, or bad faith, recovery of an overpayment 
shall be waived if it is determined that such recovery is 
against equity and good conscience.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.962.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the overpaid person and VA.  In 
determining if collection is against equity and good 
conscience, the following elements will be considered: fault 
of the veteran, balancing any fault of the veteran against 
any fault on the part of VA, whether collection would create 
an undue hardship on the part of the veteran by depriving him 
of basic necessities, whether collection would defeat the 
purpose of paying benefits by nullifying the objective for 
which the benefits were intended, whether waiver of recovery 
would constitute unjust enrichment by creating an unfair gain 
to the veteran, or whether reliance on the receipt of 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation by the veteran.  
38 C.F.R. § 1.965(a).

C.  Analysis

The evidence does not show that the veteran committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.  Consequently, this case turns upon whether the 
principles of equity and good conscience necessitate a waiver 
of recovery of the overpayment.

The veteran contends that he was not at fault in causing the 
overpayment because he reported that his wife was working and 
that he was receiving Social Security benefits when he 
initially claimed entitlement to pension benefits, but that 
VA was at fault in disregarding this information.  The 
evidence shows that on his application for pension benefits 
he indicated that his spouse had earned income, and he 
submitted her 1990 W-2 tax forms as evidence of her wages in 
1990 in the amount of $4531.86.

The veteran also reported that he had claimed entitlement to 
Social Security benefits, and he submitted documents showing 
that he had been found eligible for those benefits.  He made 
no reference to entitlement to a private disability pension, 
nor did he report actually receiving Social Security 
benefits.  

Following the finding that the veteran was permanently and 
totally disabled for pension purposes, in July 1991, pension 
benefits were awarded without considering his spouse's earned 
income and without verifying whether he had received Social 
Security benefits subsequent to his April 1991 pension claim.  
The Board finds, therefore, that VA was partially at fault in 
causing the overpayment for failure to consider the spouse's 
earned income when initially awarding pension benefits.  The 
Board finds that the fault of VA in creating the overpayment 
has been compensated by the waiver of recovery of $5,544.00 
of the original $11,087.00 overpayment by the RO.

On his initial EVR in May 1992, the veteran reported that his 
spouse had annual earned income in the amount of $7326.78, 
which is substantially more than he had originally reported, 
and that his family received Social Security benefits and a 
private pension in the monthly amount of $1,537.00.  
Subsequent development showed that they began receiving 
Social Security benefits in June 1991, prior to the initial 
award of pension benefits.  The veteran did not report the 
increase in his spouse's earned income, nor did he timely 
report the receipt of Social Security and private pension 
benefits.  

The veteran also contends that he was not aware of the 
requirement to report any change in his income.

In the Board's December 1995 remand, the RO was asked to 
obtain a copy of the notice that was sent to the veteran 
following the award of pension benefits, but the RO was 
unable to provide a copy of the notice.  Although a copy of 
the notice is not of record, the Board notes that the statute 
and regulation require that the veteran be notified of any 
decision pertaining to his claim.  38 U.S.C.A. § 5104(a), 
38 C.F.R. § 3.103.  In addition, it is the normal practice of 
VA to notify the veteran of the basis for awarding pension 
benefits, and to notify him of the requirement to report a 
change in any condition of entitlement.  See Brown v. Brown, 
8 Vet. App. 40 (1995).

The law provides a presumption of regularity that public 
officers have properly performed their official duties.  See 
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  This 
presumption applies to the RO's mailing of a notice of 
decision to the veteran when the decision was rendered.  See 
Mason v. Brown, 8 Vet. App. 44 (1995).  

The presumption of regularity can be rebutted by clear 
evidence to the contrary, but the veteran's allegation of 
nonreceipt of the notice, standing alone, does not constitute 
clear evidence to the contrary.  Warfield v. Gober, 10 Vet. 
App. 483 (1997).  In Warfield the Court held that the absence 
of a notice from the claims folder did not serve as the type 
of clear evidence needed to rebut the presumption of 
regularity.  Warfield, at 485-486.  Warfield was decided 
subsequent to the Board's remand in this case.

Although the veteran currently contends that he was not aware 
of the need to report changes in his income, prior to the 
December 1995 remand, he made no reference to his lack of 
such notice.  The record does reflect that the veteran was 
informed of the need to promptly inform VA of changes in his 
income, prior to the Board's remand.  A letter from the RO to 
the veteran dated in September 1992, informed him that the 
overpayment had been created because of a failure to promptly 
report changes in income.  His contention prior to the 
Board's remand, was that he had timely reported receipt of 
the income.  In his July 1992 request for waiver and in the 
letters to his Congressional representatives in August 1992 
he made no allegations that he was not informed of the need 
to report changes in his income.  

In addition, the veteran's fault may not be set aside based 
on claimed ignorance of the law--any individual claiming 
entitlement to VA benefits is charged with knowledge of the 
statutes and regulations pertaining to such benefits.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991).  The Board 
finds, therefore, that the veteran failed to timely report 
the receipt of countable income, and that he was also at 
fault in causing the overpayment. 

The veteran also contends that VA was at fault in causing the 
overpayment because action was not taken to timely terminate 
his pension benefits.  The evidence shows, however, that 
following the receipt of his EVR in May 1992, action was 
taken to terminate his entitlement to pension benefits in 
June 1992.  The Board finds that VA was not materially at 
fault in increasing the amount of the overpayment.

The veteran further contends that recovery of the overpayment 
would cause him an undue financial hardship.  The evidence 
indicates, however, that his income exceeds his expenses for 
the necessities of life, including food, clothing, and 
shelter.  A substantial portion of his income is used to pay 
consumer debt, including the payments on two automobile 
loans, originally totaling $34,000.  These debts were 
incurred after he was notified of the overpayment of improved 
pension benefits.  Although the veteran claims to have relied 
on VA pension benefits in obtaining the automobile loans, the 
evidence indicates that the loans were obtained no earlier 
than 1994 and 1995, respectively, and that he was notified of 
the termination of his pension entitlement and the resulting 
overpayment in 1992.  The veteran's financial obligation to 
the government is no less significant than his obligation to 
private lenders.  The Board finds, therefore, that recovery 
of the overpayment would not deprive the veteran or his 
family of the necessities of life, and that he has not 
incurred a legal obligation in reliance on the receipt of 
benefits.

The evidence shows that the veteran's current income far 
exceeds the limits established for eligibility for improved 
pension benefits.  Veterans Benefits Administration Manual 
M21-1, Appendix B.  Recovery of the overpayment in monthly 
installments would not, therefore, defeat the purpose of 
paying benefits by nullifying the objective for which the 
benefits were intended, that being to provide a minimum 
income level.  Waiver of recovery would constitute an unjust 
enrichment by creating an unfair gain to the veteran, in that 
he would retain benefits to which he was not entitled by law.  
The Board has determined, therefore, that waiver of recovery 
of the remaining $5543.00 overpayment of improved pension 
benefits is not warranted.



ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $5543.00 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 12 -


- 12 -


